*621To a petition for rehearing—
JUDGE PRYOR
delivered the response of the court.
We have again carefully considered the points suggested by counsel as affecting the title the appellees are called on to accept. We are satisfied the title is such as requires that the contract should be enforced. Mrs. Logan is before the court now, and is tendering a deed, and how she is to complain of the proceedings in the Woodford court we cannot well see.
We have extended the opinion on the subject of pleading, being of the opinion that a correct rule of pleading requires an absolute denial of title or a statement of facts pointing out the defects of which the vendee complains.
Petition overruled.